Citation Nr: 9919780	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-51 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's husband



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
December 1967.  This appeal arises from a February 1996 
rating decision of the Pittsburgh, Pennsylvania, regional 
office (RO) which determined that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for a low back disorder.  The Board of 
Veterans' Appeals (Board) notes that the veteran indicated in 
her December 1996 substantive appeal that she wished to 
appear for a personal hearing before the Board.  However, the 
veteran subsequently withdrew this request in a statement 
dated in May 1999.


FINDINGS OF FACT

1.  In March 1983, the RO denied service connection for the 
residuals of a back injury based on a finding that the 
evidence of record demonstrated that the veteran's diagnosed 
degenerative disease of the lumbar spine preexisted her 
military service and was not aggravated therein.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The evidence received since the RO's March 1983 decision 
shows that there is a possibility that the veteran's 
preexisting low back disorder was exacerbated by an inservice 
fall.



CONCLUSIONS OF LAW

1.  The March 1983 decision of the RO that denied service 
connection for the residuals of a back injury is final.  
38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1998).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for the 
residuals of a low back injury.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that her spine 
was normal.  In February 1967, the veteran was seen for 
complaints of low back pain.  She said she had fallen down 
some steps three (3) weeks earlier, and that she had been 
experiencing lumbar back pain since that time.  She had also 
fallen the previous night.  She also reported that she had 
had back trouble in 1965 that required her to wear a "tight 
girdle" for several months.  She said that x-rays taken at 
that time showed a bone that was thin and susceptible to 
cracking.  The veteran was seen by the orthopedic clinic 
later that month.  An x-ray taken revealed a posterior 
slippage on the sacrum.  The diagnosis was scoliosis with 
degenerative disc disease at L5-S1.  The separation 
examination report indicated that the veteran's spine was 
normal.

In February 1982, the veteran filed a claim for service 
connection for the residuals of a back injury.  

Medical records from R. W. Hartnutt, M.D., dated from October 
1979 to February 1982 and Conemaugh Valley Memorial Hospital 
dated in January 1982 were considered.  Those records show 
that the veteran had been diagnosed as having lumbosacral 
disc disease.  There were no findings pertaining to the 
veteran's military service.  

The veteran was afforded a VA general medical examination in 
July 1982.  She stated that her back problems started after 
she fell down some stairs in service.  She said she was first 
diagnosed as having degenerative disc disease at that time.  
The veteran reported suffering from back pain since her 
discharge, but that she had not sought treatment until 
January 1982.  Following a physical evaluation, the examiner 
diagnosed the veteran as having probable lumbosacral disc 
disease with some degree of radiculopathy affecting the right 
leg.  The veteran was referred to the orthopedic clinic.  
However, the impressions contained in the September 1982 
consultation report are essentially illegible.

In an October 1982 decision, the RO denied the veteran's 
claim concerning service connection for the residuals of a 
back injury.  The RO found, in pertinent part, that the 
evidence demonstrated that the veteran's diagnosed 
lumbosacral disc disease preexisted her military service.  In 
that regard, the RO also determined there was no evidence 
that the veteran's preexisting back condition had been 
aggravated in service.

The veteran filed a notice of disagreement in December 1982.  
Accordingly, a statement of the case was furnished to the 
veteran in January 1983.

Thereafter, medical records from George H. Wheeling, M.D., 
the Mercy Hospital of Johnstown, and the Pittsburgh VA 
Medical Center (VAMC) dated from October 1982 to January 1983 
were considered by the RO.  The records showed that the 
veteran continued to seek treatment for low back pain.  There 
were no findings that related the veteran's low back problems 
to any incident occurring during her military service.  

The claim for service connection for the residuals of a back 
injury was once again denied in March 1983.  Notice of this 
decision was sent to the veteran's last known address of 
record.  There is no indication that the veteran filed a 
substantive appeal.

As part of a May 1992 claim for non-service-connected pension 
benefits, the RO reviewed medical records from P. James 
Ridella, M.D., dated from March 1992 to December 1992, 
Conemaugh Valley Memorial Hospital dated from October 1992 to 
April 1993, and Jeanmarie Koh, M.D., dated from December 1992 
to May 1995; a July 1993 decision from the Social Security 
Administration (SSA); and VA examination reports dated in 
July 1992 and August 1995.  Those records and reports 
indicated that the veteran had been variously diagnosed as 
having degenerative disc disease of the lumbar spine, and 
that she received treatment for the same.  Again, there was 
no evidence establishing that the veteran's low back problem 
was etiologically related to her military service.

In October 1995, the veteran filed a request to reopen the 
claim of service connection for a low back condition.

The evidence received in connection with the request includes 
numerous written statements by the veteran, written 
statements from the veteran's friends and family members, and 
her testimony at a personal hearing before the RO in January 
1997.  The veteran essentially argued that she had not 
suffered from back problems prior to her military service.  
In that regard, J.C. indicated that she had been friends with 
the veteran from 1962 until her enlistment.  She stated that 
the veteran's health was very good with no physical 
limitations.  Statements received from N.A., M.S., and O.H. 
contained similar assertions.

The evidence also includes medical records from Joseph A. 
Antonazzo, M.D., dated from July 1965 to June 1972 and the 
University Drive VAMC dated from July 1982 to April 1997; a 
letter from Dr. Koh dated in March 1996; and a report of a VA 
examination conducted in April 1996.  Of note, a July 1965 
chest x-ray was reported to have shown a slight scoliosis of 
the spine that was convexing to the left.  There was no 
reference to degenerative disc disease.  The remainder of 
these records document the veteran's treatment for complaints 
of back pain due to degenerative disc disease.

Finally, in the course of developing the veteran's appeal, 
she was afforded VA orthopedic and neurological examinations 
in October 1997.  Following a physical examination, the 
orthopedic examiner diagnosed the veteran as having chronic 
low back pain with right radicular pain.  The examiner stated 
that the veteran's magnitude of pain seemed disproportionate 
to her physical findings.  He opined that the veteran's L5-S1 
degenerative disc disease was radiographically minimal and of 
questionable relevance to her somatic symptoms.  In this 
regard, he found that the degenerative disc disease noted in 
February 1967 was "clearly" not related to an event that 
occurred that same month, and that the amount of degenerative 
disc disease present in 1967 had existed prior to the 
veteran's enlistment.  Based on her work history following 
discharge and the absence of significant findings at the time 
she was in the military, the examiner opined that the veteran 
did not suffer any significant pathology from the fall on the 
stairs.  Moreover, he stated he could not identify any causal 
relationship between the veteran's inservice fall and her 
current symptoms.  The examiner concluded that the veteran's 
degenerative disc disease of L5-S1 noted in service was 
minimal, that it existed prior to her enlistment, and that it 
was not significantly aggravated by her inservice fall.

Similarly, the VA neurological examiner determined that the 
veteran's primary problem appeared to be pain of a 
musculoskeletal origin.  He noted that previous diagnostic 
studies confirmed degenerative changes of the lumbosacral 
spine with scoliosis and a possible herniated disc at the L5-
S1 level.  With regard to the question of whether the lumbar 
degenerative disease preexisted the veteran's military 
service, the examiner found that the service records clearly 
indicated that the veteran had her symptoms and scoliosis 
prior to enlistment.  However, in contradiction to the 
opinion rendered by the orthopedic examiner, the neurological 
examiner opined that the veteran's preexisting condition may 
have been exacerbated by the fall.

A supplemental statement of the case was promulgated in 
October 1997.  The RO detailed the criteria used in 
considering whether evidence is considered new and material.  
Of note, the RO indicated that, to justify a reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.

In an Informal Hearing Presentation dated in June 1999, the 
veteran's representative asserted that the opinion expressed 
by the VA neurologist in October 1997 was consistent with new 
and material evidence.  Citing the recent case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the representative 
indicated that the United States Court of Appeals for the 
Federal Circuit had recently determined that the "Colvin 
test" improperly negated 38 C.F.R. § 3.156, new and material 
evidence.  The representative argued that the proper standard 
needed to be applied in the veteran's claim to reopen the 
issue of service connection for a low back disorder.

II.  Analysis

The veteran's claim for service connection for the residuals 
of a low back injury was finally denied in March 1983, and 
she was notified of this denial at her address of record.  
The notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to file a substantive appeal with 
respect to the October 1982 denial of her claim, that 
decision became final a year after mailing of notification to 
her of the initial October 1982 decision.  As a notice of 
disagreement to the March 1983 decision was not filed, that 
rating decision became final one year after mailing of 
notification thereof.  38 C.F.R. §§ 3.104, 20.302. (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Where a 
veteran served 90 days or more during a period of war, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

VA regulations further provide:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  (b) 
Wartime service; peacetime service after 
December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  (1) The usual effects of 
medical and surgical treatment in 
service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service.  (2) Due regard will be given 
the places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1998).

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented in this case.  The 
claim concerning service connection for the residuals of a 
low back injury therefore shall be reopened.  

The specified basis for the RO's denials in October 1982 and 
March 1983 was that the evidence of record demonstrated that 
the veteran's diagnosed degenerative disc disease of the 
lumbar spine preexisted her military service, and that there 
were no findings establishing that the condition was 
aggravated therein.  The statements from the veteran's 
friends and family members indicated that the veteran did not 
suffer from back problems prior to her enlistment in the 
military.  Moreover, while her scoliosis was found to have 
preexisted her military service, the October 1997 examination 
report indicates that there is a possibility that the 
veteran's preexisting lumbar degenerative disease was 
"exacerbated" by her inservice fall.  This evidence is new 
and material because it establishes that an accident that 
occurred during the veteran's military service may have 
aggravated her preexisting but asymptomatic low back 
disorder.  Accordingly, the new evidence is not merely 
cumulative of other evidence of record, and must be 
considered in order to fairly decide the merits of the 
veteran's claim.

In denying the veteran's request to reopen her claim for 
service connection, the Board notes that the RO applied the 
materiality test adopted by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Specifically, 
pursuant to the Colvin test, evidence was considered material 
when it was probative of the issue at hand, and there was a 
reasonable possibility of a change in outcome when viewed in 
light of all the evidence of record.  The Colvin test was 
invalidated by the Federal Circuit in Hodge v. West.  
However, in light of the favorable determination to reopen 
the veteran's claim for service connection for the residuals 
of a low back injury, the Board finds that the veteran has 
not been prejudiced by the RO's failure to properly apply 
38 C.F.R. § 3.156(a) in accordance with the Hodge decision.  


ORDER

The claim of service connection for the residuals of a low 
back injury is reopened.


REMAND

If the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for a de 
novo review of the entire record unless there would be no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Further, in light of the disparity of findings contained in 
the October 1997 VA examination reports, the veteran's claims 
folder should be forwarded to a physician specializing in 
neurology and/or orthopedics for an opinion as to whether the 
veteran's preexisting back condition underwent an increase in 
severity during her military service that was beyond the 
natural progression of the condition.  In this regard, the 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The duty to assist the 
appellant in the development of facts pertinent to the claim 
also includes the procurement of a medical opinion where 
necessary.  See Ashley v. Brown, 6 Vet. App. 52, 58 (1993) 
(obtaining an advisory medical opinion is a viable way for 
the Board to fulfill its duty to assist an appellant).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support her claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for another medical 
examination, the RO should obtain the veteran's current 
medical records pertaining to the treatment of her low back 
disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary prior to the Board entering a final 
decision on this appeal. Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who treated 
her for her low back condition since 
April 1997.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.  This should 
include medical records from the 
University Drive VAMC and Dr. Koh.

2.  After the above development has been 
completed and all records have been 
associated with the claims folder, the 
veteran should be afforded a VA neurology 
and/or orthopedic examination, if 
possible by a specialist who has not 
previously examined the veteran.  Such 
tests or consultations as the examiner 
deems necessary should be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  The reasons for any 
conclusions made by the reviewing 
physician should be discussed in detail.  
The reviewing physician should address 
the opinions rendered in the October 1997 
VA neurology and orthopedic examination 
reports.

The examiner is asked to render opinions 
as to the following issues:  (Note, the 
standard of proof needed by VA laws and 
regulations is underlined, and the 
examiner should answer the questions as 
phrased.)

a.  The examiner should be asked to 
identify the correct diagnosis of 
the veteran's current low back 
disorder.  In doing so, the examiner 
should state whether it is at least 
as likely as not that the condition 
had its onset in active duty.  If it 
is determined that the condition 
preexisted the veteran's active 
duty, the examiner should state 
whether it is indisputable that the 
condition had its onset prior to her 
active duty.  

b.  Next, if it is determined that 
the veteran's current low back 
disorder indisputably preexisted her 
active duty, is it at least as 
likely as not that the back 
condition underwent an increase in 
severity during her military 
service?


c.  If the back disorder is found to 
have underwent an increase in 
severity during active duty, is it 
indisputable that any increase 
during the period of active duty was 
due to the natural progress of the 
condition?

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical examination does 
not include all opinions and tests 
requested, appropriate corrective action 
is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the provisions of 38 C.F.R. § 3.306.  If 
the decision remains adverse to the 
veteran, she and her representative 
should be issued a supplemental statement 
of the case that includes the reasons and 
bases for any decision rendered.  The 
veteran and her representative should be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical evidence and to afford 
due process.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

